DETAILED ACTION
Allowable Subject Matter
Claims 1-14 and 17-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the description found claim 16 was indicated to have allowable subject matter in the page 33, par. 100 of the Office action of 21 December 2020. 
Therefore, the art of record does not teach or render obvious, either alone or in combination, a teeth aligner system including a removable thermoplastic aligner having a teeth receiving cavity with a teeth aligning surfaced, where the teeth aligning surface includes a surface texture formed by an applicator as the polysiloxane composition as applied onto the teeth engaging surface of the removable thermoplastic aligner in combination with the elements set forth in the claim. 
Regarding claim 21, the description found claim 21 was indicated to have allowable subject matter in the page 33, par. 100 of the Office action of 21 December 2020.
Therefore, the art of record does not teach or render obvious, either alone or in combination, a teeth aligner system including a substantially transparent force transfer layer formed on the teeth aligning surface including a curable gel engaging between the teeth aligning surface the patient’s teeth, where a heat generating system is used for providing a heat source to increase to the heat affected gel curing rate in combination with the elements set forth in the claim. 
Regarding claim 23, the description found claim 23 was indicated to have allowable subject matter in the page 33, par. 100 of the Office action of 21 December 2020.
Therefore, the art of record does not teach or render obvious, either alone or in combination, a teeth aligner system including an applicator for providing a constant thickness layer of gel over the teeth aligning surface of the inner surface of the teeth receiving cavity, wherein the applicator includes a scoring means and a delivery means; where the scoring means affects a top surface of the aligner to form a textured surface in advance of the gel and wherein the delivery means stores and delivers a quantity of the gel to the inner surface of the teeth receiving cavity in combination with the elements set forth in the claim. 
Regarding claim 26, in the page 33, par. 101 of the Office action of 21 December 2020 was indicated to have allowable subject matter.
Therefore, the art of record does not teach or render obvious, either alone or in combination, an applicator for applying a textured surface and to deliver a gel composition to a thermoplastic teeth aligner including a sponge tip on or adjacent the delivery end of a barrel of the applicator, wherein during delivery of the gel composition onto a surface of the thermoplastic teeth aligner, the sponge tip applies microscopic score lines or textured surface to a surface of the dental straightening device, and wherein the scored or textured surface is adapted to allow preferential mechanical adherence of the gel layer to the thermoplastic teeth aligner in combination with the elements set forth in the claim
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772